Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION- Election/Restriction, species restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121.  This application contains claims directed to the following patentably distinct species.
a) In claim 55, Applicant must elect whether the nutritional composition comprising the carrot pomace treats or prevents a disease related to carbohydrate metabolism.
	In advance of prosecution on the merits, to expedite greatly prosecution for Applicant, Applicant is advised to make sure that the as-filed specification is enabled for the composition that prevents any and all diseases related to carbohydrate metabolism, i.e., that the specification demonstrates with a complete set of statistically significant experimental data that in matched pairs of healthy and diseased subjects, in which one person is given the therapeutic composition and the other person is given a placebo, for a wide range of subjects and under a wide range of conditions, no one goes on to develop any disease related to carbohydrate metabolism or the disease is stopped and blocked and cured.  That is, the disease is blocked or eradicated in every case, thereby showing prevention, for all diseases related to carbohydrate metabolism.  Absent these critical data, Applicant may wish to amend the claims to be commensurate in scope with the specification.  The claims may be amended to recite a composition that treats a set of specifically named diseases related to carbohydrate metabolism, using standard scientific terms, in accordance with the experimental data and results in the specification.  
b) In claim 59, Applicant must elect one or more than one of the insoluble fibers listed in the claim.  Applicant must indicate the number of items elected and the identity of each item elected.
c) In claim 64, Applicant must elect one of the three methods listed in the claim that is not performed.

e) In the combination of claims 68 and 74, Applicant must elect whether the subject is a human (claim 68) or a pet (claim 74) or a livestock animal (claim 74).
f) If Applicant elects the human in (e) above, in the combination of claims 69 and 72, Applicant must elect one or more than one of the diseases listed in claim 69 that the composition treats or one or more than one of the diseases listed in claim 72 that the composition treats.  Applicant must elect one of these claims and then, in that claim, the disease or diseases that are treated.  Applicant must indicate the number of items elected and the exact identity of each item elected.
g) If Applicant elects claim 69 in (f) above, in claim 70, Applicant must elect whether the composition promotes weight loss or delays diabetes or stops the progression of diabetes or two of these or all three of these.  Applicant must indicate the number of items elected and the exact identity of each item elected.
The species are independent or distinct because each species has a different structure and different biological, chemical, and therapeutic/medical properties (different categories of functional properties of the carrot pomace composition- treating a disease vs. preventing a disease, which is not enabled, as discussed above, different insoluble fibers, different methods of making carrot pomace, different methods that are not performed to make carrot pomace, different kinds of products- foods, beverages, nutritional supplements comprising the carrot pomace composition, different kinds of subjects treated, different diseases that the subject can develop, different beneficial effects of the composition in the subject).  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 55 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:

(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/ subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
	Also, as part of the current policy for increased Internet security, please fill out the electronic form PTO/SB/439 authorizing communication via the Internet, the link to which is http://www.uspto.gov/sites/default/files/documents/sb0439.pdf.  This form is a very brief and simple request.  Once the signed form is submitted online, it will become part of the PTO's image database (PAIR for Applicants) and nothing else need be filed.  The advantage of completing this form at this time is that, should Examiner find the claims allowable with an examiner’s amendment, Examiner will be able to send you the examiner’s amendment by e-mail, which would greatly expedite prosecution.  
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2021-09-13